Citation Nr: 1720936	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  06-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder, to include carpal tunnel syndrome, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to a disability rating for diabetes mellitus in excess of 20 percent from January 23, 2004 to April 21, 2011.

3.  Entitlement to a disability rating for left lower extremity peripheral neuropathy in excess of 10 percent from January 23, 2004 to April 12, 2009.

4.  Entitlement to a disability rating for left lower extremity peripheral neuropathy in excess of 20 percent from April 13, 2009 to April 21, 2011.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.




REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 (diabetes mellitus) and April and September 2007 (carpal tunnel syndrome) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio; San Juan, Puerto Rico; and Louisville, Kentucky, respectively. In December 2012, the Veteran withdrew his request for a Board hearing.

The Board denied the Veteran's claims for service connection for a bilateral hand disorder and for an increased rating for diabetes mellitus in a November 2008 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2009 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2008 decision as to such issues.  The Court granted the JMR in a July 2009 Order.  In August 2010, the Board remanded the issues of entitlement to service connection for a bilateral hand disorder, entitlement to an increased rating for diabetes mellitus, and TDIU.  In May 2012, the Board denied the issues of entitlement to increased ratings for diabetes mellitus and peripheral neuropathy of the left lower extremity, and remanded the issues of entitlement to service connection for a bilateral hand disorder and TDIU.  Thereafter, the Veteran appealed to the Court.  In a June 2013 JMR, the parties moved the Court to vacate the May 2012 decision as to the issues of entitlement to a disability rating for diabetes mellitus in excess of 20 percent from January 23, 2004 to April 21, 2011; entitlement to a disability rating for left lower extremity peripheral neuropathy in excess of 10 percent from January 23, 2004 to April 12, 2009; and entitlement to a disability rating for left lower extremity peripheral neuropathy in excess of 20 percent from April 13, 2009 to April 21, 2011.  The Court granted the JMR in a June 2013 Order.  In February 2014, the Board remanded the issues that were the subject of the June 2013 JMR, and observed that the issues of entitlement to service connection for a bilateral hand disorder and TDIU had not yet been recertified to the Board.  All of these issues return to the Board for further consideration.

In December 2016, the Veteran's attorney requested that the Board stay the adjudication of this appeal for 90 days so that the Veteran could submit evidence and argument; in February 2017, the Board found that good cause had been presented and granted the request.  In May 2017 the Veteran's attorney made a second request for the same relief; that request is hereby denied.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Carpal tunnel syndrome is secondary to service-connected diabetes mellitus.

2.  From January 23, 2004 to April 21, 2011, the Veteran's diabetes mellitus was not characterized by regulation of activities (avoidance of strenuous occupational and recreational activities).

3.  From January 23, 2004 to April 12, 2009, the Veteran's left lower extremity peripheral neuropathy was characterized by symptoms analogous to moderate incomplete paralysis of the sciatic nerve.

4.  From April 13, 2009 to April 21, 2011, the Veteran's left lower extremity peripheral neuropathy was characterized by symptoms analogous to moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Right carpal tunnel syndrome resulted from service-connected diabetes mellitus.  38 U.S.C.A. 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  Left carpal tunnel syndrome resulted from service-connected diabetes mellitus.  38 U.S.C.A. 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  From January 23, 2004 to April 21, 2011, the criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2016).

4.  From January 23, 2004 to April 12, 2009, the criteria for a disability rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code (DC) 8520 (2016).

5.  From April 13, 2009 to April 21, 2011, the criteria for an evaluation in excess of 20 percent for left lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code (DC) 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: Service Connection for Carpal Tunnel Syndrome

The Veteran contends in his September 2006 claim that his bilateral hand disorder is neuropathic in nature.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Service connection for right and left carpal tunnel syndrome as secondary to diabetes mellitus is warranted.  First, the Veteran has current diagnoses of bilateral carpal tunnel syndrome from Dr. D. Stevens and Dr. J. Miller in July 2006; from VA clinicians in July 2006, August 2006, and October 2006; from P. Base, ARNP in May 2007 and October 2009; from Dr. P. Carey in May 2010; and from VA examiners in August 2007, February 2008, August 2008, November 2010, February 2011, and September 2014.

Second, in May 2007, P. Base, ARNP, opined that an "EMG confirmed the presence of bilateral median sensory neuropathy.  It is more likely than not that his Carpal Tunnel Syndrome (CTS) is related to Diabetes."  In May 2007, Dr. Kastan wrote that the Veteran "has diabetes, [and] this is a known risk factor for Carpal Tunnel Syndrome."  Further, in May 2010, Dr. Carey opined that:

In regards to the patient's bilateral...carpal tunnel syndrome (CTS), it is well established in the medical literature that diabetes is a risk factor [for] its development.  A study published in 2003 also found that carpal tunnel syndrome was associated with diabetes....It is a common misconception that CTS is caused by workplace factors such as repetitive motion and tool use.  This conclusion is not born out by data from multiple studies....It is my medical opinion that [the Veteran's] significant diabetes mellitus has more likely than not contributed to his development of carpal tunnel syndrome.

The Board finds that the contrary evidence is too speculative to place the answer to the question of secondary causation below the threshold of equipoise.  38 C.F.R. §§ 3.102, 3.310.  Specifically, the August 2007 VA examiner provided a negative nexus opinion due to post-service occupational stress on the Veteran's hands from working with tools on heating and air conditioning systems.  However, Dr. Carey specifically addressed this conclusion in May 2010, finding that it was contrary to current medical literature.  Moreover, the February 2008 VA examiner observed that "there is a higher association of CTS in patients who have diabetes," but found no evidence of causation.  Significantly, the August 2008 VA examiner explained that he could not resolve this question without resort to mere speculation because there are multiple factors that could have caused his CTS, including diabetes mellitus.  Most significantly, in November 2010 a VA examiner explained that "There is not specific diagnostic testing that is available to clarify what the etiology of this Veteran's CTS is."  Similarly, in February 2011, the VA examiner stated that "It is less likely as not that the CTS is solely caused by the diabetes; it is more likely a result of cumulative impact of multiple risk factors."  As neither sole causation by a service-connected disability nor specific diagnostic testing is required to meet the threshold for secondary service-connection, this evidence is insufficient to warrant a denial of service connection.  Id.

Finally, the September 2014 VA examiner provided a negative nexus opinion linking the Veteran's CTS to his age, obesity, and history of repetitive use, and not to his diabetes mellitus.  However, the examiner provided no refutation of Dr. Carey's explanation that repetitive use does not cause CTS, and no rationale for why or how the Veteran's age or obesity caused his CTS.  Consequently, this opinion warrants less probative weight than the opinions recounted above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right and left carpal tunnel syndrome is related to his service-connected diabetes mellitus.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his bilateral carpal tunnel syndrome.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis: Increased Rating for Diabetes Mellitus

The Veteran contends in his September 2006 substantive appeal that "My diabetes requires insulin and restricted diet and regulation of activities."

The RO has evaluated the Veteran's diabetes mellitus as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913 for the period on appeal, from January 23, 2004 to April 21, 2011.

A 20 percent rating applies where the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating applies where the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating applies where the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent rating applies where the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that an evaluation in excess of 20 percent from January 23, 2004 to April 21, 2011 is not warranted because the Veteran did not have regulation of activities (avoidance of strenuous occupational and recreational activities) during that time.  Specifically, the June 2005 VA examiner found that the Veteran had "no restrictions to activities," and VA examiners in February 2008, July 2010, and November 2010 all expressly found that the Veteran was not restricted in his ability to perform strenuous activities.

The Board is cognizant that P. Base, ARNP, wrote in July 2008 that the Veteran required regulation of activities as he had been "unable to work x2 YRS."  However, her conclusion was based on the inaccurate premise that he had been unable to work for two years; in fact, this was the only rationale that she provided in the remarks section.  However, the Veteran's VA Care Manager recorded in September 2008 that the Veteran "states he is limited to carrying no more than 30 lbs. at a time.  [He] drives and works; he repairs and services heat and air conditioning units."  The Board finds that the Veteran's statement to his VA Care Manager has greater credibility because it was made for the purpose of treatment, and not on a form listing the criteria for compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  As it was based on the inaccurate premise that the Veteran had been unable to work for two years, Ms. Base's conclusion warrants no probative weight.  Further, the Board finds the Veteran's self-report that he could carry no more than 30 lbs. is outweighed by the VA examiners' objective medical findings that the Veteran was not restricted in his ability to perform strenuous activities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board is likewise cognizant that Dr. Carey wrote in May 2010 that:

It would be quite foolish to assert that a patient with significant macro and microvascular disease, such as [the Veteran], would not need regulation of his daily activities....His treating nurse practitioner also noted the need for a regulation of activities, restricted diet, and insulin injections in a July 2008 statement....[The Veteran's] daily activities have had to be regulated as a result of diabetes, which causes pain, fatigue, and weakness.  Based on the medical records provided to me and a thorough review of the current medical literature on the subject, it is also apparent that [the Veteran] was unemployable since at least 1998 due to his diabetes and associated neuropathy symptoms.  While [the Veteran] ran his own business and was therefore able to take medical leave when needed, it is clear that by 1998 he was no longer able to manage even this type of work, and he was only able to perform minimal work functions.  He is easily tired, has lost the ability to move around and maneuver instruments easily, and requires continued rest to relieve pain.

The Board finds that Dr. Carey's conclusions-which were based on "reviewing the medical records made available to me regarding [the Veteran]," and not on a physical examination-are outweighed by the in-person physical examinations provided by VA examiners in June 2005, February 2008, July 2010, and November 2010, because the VA examiners were able to examine the Veteran's ability to perform strenuous activities, whereas Dr. Carey was not.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).  Moreover, to the extent that he relied on Ms. Base's report of the Veteran's ostensible inability to work, his conclusions are further outweighed for the reasons described above.  Id.

As the Veteran did not have regulation of activities (avoidance of strenuous occupational and recreational activities) from January 23, 2004 to April 21, 2011, a disability rating in excess of 20 percent for diabetes mellitus is not warranted during that time.  38 C.F.R. § 4.119, DC 7913.

Analysis: Increased Rating for Left Lower Extremity Peripheral Neuropathy

The Veteran contends in a June 2009 statement that his left lower extremity peripheral neuropathy "has gotten much worse."

The RO has evaluated the Veteran's left lower extremity peripheral neuropathy as 10 percent disabling from January 23, 2004 to April 12, 2009, and as 20 percent disabling from April 13, 2009 to April 21, 2011, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

For incomplete paralysis of the sciatic nerve, a 10 percent rating applies where the condition is mild, 20 percent where it is moderate, 40 percent where it is moderately severe, and 60 percent where it is severe.  An 80 percent rating is assigned for complete paralysis.  Id.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability rating of 20 percent, but no greater, is warranted from January 23, 2004 to April 12, 2009, and that a disability rating in excess of 20 percent disabling from April 13, 2009 to April 21, 2011 is not warranted.

For the period from January 23, 2004 to April 12, 2009, a rating of 20 percent, but no greater, is warranted.  As the June 2013 JMR explained, the August 2008 VA medical examination that referenced the Veteran's neurological complications pertained to his carpal tunnel syndrome, not his left lower extremity.  No other examination or treatment report documents the level of severity of the Veteran's left lower extremity peripheral neuropathy during that time.  The only contemporaneous evidence is the Veteran's June 2009 statement that the disability "has gotten much worse."  Moreover, in the first VA examination of his left lower extremity peripheral neuropathy, dated July 2009, the VA examiner expressly characterized the Veteran's left lower extremity (LLE) peripheral neuropathy as "Moderate."  As the contemporaneous evidence is consistent with the Veteran's statement of worsening, a 20 percent rating consistent with moderate symptoms is warranted for the period from January 23, 2004 to April 12, 2009.  38 C.F.R. § 4.124a, DC 8520.

For the period from April 13, 2009 to April 21, 2011, a disability rating in excess of 20 percent disabling is not warranted.  As cited above, the July 2009 VA examiner characterized the Veteran's disability as "Moderate."  The November 2010 VA examiner made similar findings, including decreased sensation to the left lower extremity, and ankle dorsiflexion and plantar flexion of 5/5, denoting active movement against full resistance on objective examination.  Based on the VA examiners' findings upon examination of the Veteran's left lower extremity, a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.124a, DC 8520.


ORDER

Service connection for right carpal tunnel syndrome is granted.

Service connection for left carpal tunnel syndrome is granted.

A rating in excess of 20 percent for diabetes mellitus from January 23, 2004 to April 21, 2011 is denied.

A rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy is granted from January 23, 2004 to April 12, 2009, subject to the applicable criteria governing the payment of monetary benefits.

A rating in excess of 20 percent for left lower extremity peripheral neuropathy from April 13, 2009 to April 21, 2011 is denied.


REMAND

The Veteran's claim for TDIU encompasses the period from the date of his increased rating claim-January 23, 2004.  Pursuant to 38 C.F.R. § 4.16(b), submission of the claim to the Director, Compensation Services is warranted for extra-schedular consideration in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Remand is also warranted because the Board has granted service connection for carpal tunnel syndrome in this decision, and the assignment of a rating for that disability is within the jurisdiction of the AOJ in the first instance.  The assigned rating is inextricably intertwined with the question of whether the Veteran meets the percentage standards of 38 C.F.R. § 4.16(a).  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected disabilities, and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Assign the Veteran a rating for his service-connected carpal tunnel syndrome.  Then, for any time period for which his combined disability evaluation does not meet the requirements of 38 C.F.R. § 4.16(a), submit the claim to the Director, Compensation Services for consideration of TDIU on an extra-schedular basis.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


